DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1, 2, and 8-13 in the reply filed on 10/05/2020 is acknowledged.  The traversal is on the ground(s) that Species A will 
This is not found persuasive because the inventions as claimed have a materially different design, mode of operation or effect, and the inventions of the Species are each mutually exclusive from one another, therefore there would be a search and/or examination burden on the examiner as the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), for one of the invention will likely not result in finding prior art pertinent to the other inventions, and .
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 was considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121 (d) are required in this application because black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deiss US20150211285  in view of SCHULZ-HANKE US20180030724.
Claims 1, 2, 8, and 9. Deiss discloses a strip-shaped support element for supporting a window frame (34), the strip-shaped support element having a first side surface (6) extending in a longitudinal direction and configured to rest against a wall (8), and a second side surface (12) extending in the longitudinal direction, wherein the second side surface is substantially perpendicular to the first side surface and is configured to support the window frame, wherein the support element is made of a load-bearing material (P.0008- rigid foam based on polyurethane foam), wherein the support element comprises a insulating part (4) but is silent on the rest of the limitation herein.
SCHULZ-HANKE before the filing date of the instant invention discloses a strip-shaped support (18) for supporting a window frame (P.0045) comprising an intumescent material throughout comprising expandable graphite (P.0014:1-7). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the strip-shaped support of Deiss with that of SCHULZ-HANKE with the motivation of establishing a sealing of the joint in the regular installation condition, i.e. when the intumescent material has not foamed up, and so the quantity of the intumescent material, i.e. the thickness of the intumescent course can be reduced; in addition, the insulating layer is able to prevent or reduce penetration of smoke or fire 
	Regarding the intumescent on at least a surface in a thickness of at least 0.25 mm and the expandable graphite in an amount of 5-20%, it would have been further obvious to one of ordinary skill in the art before the filing date of the instant invention to provide this dimension with the motivation of providing an effective yet minimal material needed for the fire resistance support, furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim 10. Deiss as modified does not disclose the support element comprises rigid polyurethane foam with 5-10% expandable graphite, obtainable by pressing a starting material, in that expandable graphite flakes in a polyurethane and/or polyisocyanate matrix are pressed in a pressing direction P, wherein the pressing direction P is perpendicular to the second surface of the support element. However, the claim is a product by process claim and the support element does not depend on the process of making it.  The product-by-process limitation "obtainable by pressing a starting material" would not be expected to impart distinctive structural characteristics to the support element.  Therefore, the claimed support element is not a different and unobvious support element from that of Deiss as modified.  

Claim 11. Deiss as modified does not disclose the support element comprises intumescent material in a thickness of at least 10 mm, and wherein the intumescent material is sodium and/or potassium silicate in an amount of 10- 30%, however claim 1, selected from the group consisting of:(a) expandable graphite and (b) sodium and/or potassium silicate, and since the material selected was expandable graphite, then the limitation of claim 11 is met.


Claim 12. Deiss discloses a wall (8), at least one strip-shaped support element having a first side surface (6) extending in a longitudinal direction and configured to rest against a wall (8), and a second side surface (12) extending in the longitudinal direction, wherein the second side surface is substantially perpendicular to the first side surface and is configured to support the window frame, wherein the support element is made of a load-bearing material (P.0008- rigid foam based on polyurethane foam), wherein the support element comprises a insulating part (4), wherein the support element is arranged laterally from the wall, and wherein the support element is fastened to the wall by means of at least one fastening element (20), wherein the first side surface of the support element rests against the wall; and a window frame (34), which is supported at least partially on the second surface of the support element (Fig.2) but is silent on the rest of the limitation herein.
SCHULZ-HANKE before the filing date of the instant invention discloses a strip-shaped support (18) for supporting a window frame (P.0045) comprising an intumescent material throughout comprising expandable graphite (P.0014:1-7). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the strip-shaped support of Deiss with that of SCHULZ-HANKE with the 
	Regarding the intumescent on at least a surface in a thickness of at least 0.25 mm and the expandable graphite in an amount of 5-70%, it would have been further obvious to one of ordinary skill in the art before the filing date of the instant invention to provide this dimension with the motivation of providing an effective yet minimal material needed for the fire resistance support, furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim 13. Deiss as modified discloses the building section comprises a plurality of the support elements (Fig.3), wherein: (a) support elements butt directly against each other horizontally, so that the at least one surface comprising intumescent material forms a horizontal fire control barrier without interruption (P.0042).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.